      Case 7:19-cr-02341 Document 26 Filed on 05/21/20 in TXSD Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA                             §
                                                     §
VS.                                                  §         CR. NO. 7:19-CR-02341
                                                     §
BRENDA FUENTES                                       §

                  NOTICE OF INTENT TO ENTER A PLEA OF GUILTY

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES BRENDA FUENTES, defendant in the above entitled and numbered

cause, by and through her attorney RUDY MORENO, and hereby give notice of her intention to

enter a plea of guilty pursuant to a written plea agreement.

                                              Respectfully Submitted,

                                              /S/RUDY MORENO
                                              RUDY MORENO
                                              State Bar No. 24102807
                                              Federal I.D. No. 3102324

                                              LAW OFFICES OF RUDY MORENO
                                              5526 North 10th Street
                                              McAllen, Texas 78504
                                              (956) 682-9477 Telephone
                                              (956) 682-0223 Facsimile


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this the 21ST day of May, 2020, a true and correct copy of the

above and foregoing document was sent to the following via electronic filing to AUSA AMY

GREENBAUM and to all counsel of record.


                                              /S/RUDY MORENO
                                              RUDY MORENO
